On October 1, 1956 an information was filed in the Court of Special Sessions of the City of New York, Borough of Queens, charging respondent with fraudulently obtaining narcotics on or about November 10, 1953, a misdemeanor under section 438 (now § 3351) of the Public Health Law. After arraignment on the information, respondent’s motion, under sections 8 and 668 of the Code of Criminal Procedure, to dismiss the information on the ground that he had been deprived of a speedy trial, was granted. The People appeal. Order reversed, motion denied, and respondent required to plead to the information at a term of the Court of Special Sessions at a time to be provided in the order to be entered hereon. The delay in bringing the action to trial was due to the fact that respondent was imprisoned in a foreign State prison under an indeterminate sentence. A warrant of arrest and detainer was filed in the said prison in April, 1954, and respondent was aware of the contents thereof. (See People v. Prosser, 309 N. Y. 353, 356; People v. Peters, 198 Misc. 956.) Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur. Settle order on notice. [4 Misc 2d 466.]